Citation Nr: 9909301	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  94-17 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 60 
percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from September 1949 to October 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, that assigned a 40 percent evaluation 
for the veteran's degenerative disc disease of the lumbar 
spine and a 10 percent evaluation for residuals of right 
ankle fracture, from July 23, 1993.  

The appeal was remanded by the Board in November 1996.  An 
April 1997 RO decision granted a 60 percent evaluation for 
the veteran's degenerative disc disease of the lumbar spine, 
and a total rating based upon individual unemployability, 
each effective from July 22, 1993, the date of receipt of the 
reopened increased rating claim.  The 10 percent evaluation 
continued in effect for the right ankle disability was also 
made effective from July 22, 1993.

The prior Board remand noted that the veteran had initiated 
an appeal from a July 1992 decision, but had not filed a 
timely substantive appeal.  However, his July 22, 1992 
"Notice of Disagreement" statement may also serve as a 
reopened claim for an increased rating for the disabilities 
at issue.  The Board notes that his VA Form 1-9, received in 
April 1994, is accepted as a notice of disagreement with the 
October 1993 rating decision.  Correspondence received in 
October 1994, following the issuance of a statement of the 
case in June 1994, is accepted as a substantive appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's degenerative disc disease of the lumbar 
spine is manifested by pronounced intervertebral disc 
syndrome and a scar that is tender and painful on objective 
demonstration, but there is no demonstrable deformity of a 
vertebral body.  

3.  The veteran is in receipt of the highest schedular 
evaluation assignable for intervertebral disc syndrome of the 
lumbar spine, and exceptional or unusual circumstances have 
not been demonstrated by the record, nor expressly raised by 
the veteran, so as to warrant consideration of an 
extraschedular evaluation.

4.  The veteran has not expressly raised, and the record does 
not indicate, exceptional or unusual circumstances so as to 
warrant consideration of an extraschedular evaluation for the 
postoperative lumbar spine scar.

5.  The veteran's service-connected residuals of a right 
ankle fracture are manifested by pain, including on use, 
weakness, instability and limitation of motion, productive of 
no more than moderate ankle disability.  

6.  The veteran has not expressly raised, and the record does 
not indicate, exceptional or unusual circumstances warranting 
consideration of an extraschedular evaluation for the right 
ankle disability.


CONCLUSIONS OF LAW

1.  An evaluation greater than 60 percent for degenerative 
disc disease of the lumbar spine is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5285, 5293 (1998).  

2.  The criteria for a separate 10 percent evaluation for a 
tender and painful scar of the low back have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.10, Diagnostic Code 7804 (1998).  

3.  The criteria for a 20 percent evaluation for residuals of 
a right ankle fracture have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, 
Diagnostic Codes 5262, 5270, 5271 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and thus, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  Private and 
VA treatment records have been obtained, and the veteran has 
been afforded VA examinations.  The Board is satisfied that 
all available relevant evidence has been obtained regarding 
the claims, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 

§§ 4.1, 4.10.  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

Degenerative disc disease

The veteran's service-connected degenerative disc disease of 
the lumbar spine has been evaluated as 60 percent disabling 
under the provisions of Diagnostic Code 5293.  This is the 
highest schedular evaluation that may be assigned for the 
veteran's degenerative disc disease.  Diagnostic Code 5285 
provides that a separate additional 10 percent evaluation may 
be assigned for demonstrable deformity of a vertebral body.  
Diagnostic Code 7804 provides that a 10 percent evaluation 
may be assigned for scars that are superficial, tender and 
painful on objective demonstration.  

The record does not indicate that the veteran has a 
demonstrable deformity of a vertebral body in the lumbar 
spine.  See reports of lumbosacral spine X-rays dated in 
August 1995 and April 1996.  However, the report of a 
September 1993 VA examination reflects that the veteran had a 
lumbar laminectomy scar measuring 4 inches long that was 
tender.  The report of a January 1997 VA orthopedic 
examination reflects that the veteran had a scar on his low 
back that was not particularly tender.  This examination 
report reflects that the scar was related to and a result of 
the service-connected low back disability as a result of a 
lumbar laminectomy performed in service.  On the basis of the 
competent medical evidence that reflects that the veteran's 
scar, residual to a lumbar laminectomy during service, is 
tender on objective demonstration, the Board concludes that a 
separate 10 percent evaluation for a tender and painful scar 
is warranted under the provisions of Diagnostic Code 7804 and 
Esteban v. Brown, 6 Vet. App. 259 (1994).  


Right ankle

It is noted as medical history that the report of a November 
1990 VA X-ray of the veteran's right ankle reflects that 
there was mild post fracture deformity of the posterior 
malleolus and slight bony demineralization of the distal 
fibula and slight irregularity of the distal tibia fibular 
syndesmosis.  

The report of a September 1993 VA orthopedic examination 
reflects that the veteran reported continuing progressive 
right ankle problems with infrequent swelling, and pain every 
other day, in the right ankle.  He walked with a cane, and 
heel and toe walking could not be accomplished because of 
problems in the right lower extremity.  The examiner reported 
maneuvers were a chore secondary to pain.  Motion of the 
right ankle was described as moderately restricted to five 
degrees of dorsiflexion, 25 degrees of plantar flexion, 20 
degrees of inversion, and 15 degrees of eversion.  There was 
pain on all motion.  There was a positive Tinel's sign with 
tingling on percussion over the posterior tibial nerve at the 
medial malleolus, with sensation to the right heel.  There 
was tenderness generally around the ankle.  There was no 
instability or crepitation in the right ankle joint.  The 
diagnoses included grade 1 sprain of the right ankle with 
chronic symptomatology and a mild adhesive capsulitis.  

Treatment records reflect that during the course of the 
veteran's appeal complaints have been recorded concerning his 
right ankle.  An October 1993 VA treatment record reflects 
that the right ankle was tender with full range of motion.  
An April 1996 VA treatment record reflects that the range of 
motion of the veteran's right ankle was intact and there was 
no pain on palpation.

The report of a January 1997 VA orthopedic examination 
reflects that the veteran reported weakness in his ankle and 
that it would turn easily when he walked.  He also complained 
of excess fatigability with use of the ankle, painful motion 
and pain with use.  He reported that he could walk one-half 
block before the legs, including the right ankle, seem to 
fatigue and he must sit down.  On examination, dorsiflexion 
of the right ankle was accomplished to 10 degrees and plantar 
flexion was to 35 degrees.  There was no joint effusion.  
There was some ligamentous laxity laterally with inversion of 
the foot.  The diagnoses included status post fracture of the 
right ankle with residual ligamentous laxity, and pain that 
caused mild functional impairment.  The examiner commented 
that the veteran had limitation of motion of the right ankle 
with mild pain and weakness with use.  The examiner commented 
that the ankle weakness, which required a brace, was most 
likely related to nerve damage due to disc disease.  It was 
impossible to determine the degrees of additional range of 
motion lost due to pain with use, weakened movement, excess 
fatigability, or incoordination.  

The report of a June 1997 VA orthopedic examination reflects 
that the veteran wore a right ankle brace.  The examiner 
commented that the veteran had chronic instability of the 
right ankle.  

The veteran's service-connected right ankle disability has 
been evaluated under the provisions of Diagnostic Code 5271 
of the Rating Schedule.  Diagnostic Code 5271 provides that 
moderate limitation of motion of the ankle warrants a 10 
percent evaluation.  Marked limitation of motion of the ankle 
warrants a 20 percent evaluation.  Diagnostic Code 5262 
provides that moderate ankle disability due to impairment of 
the tibia and fibula warrants a 20 percent evaluation.  
Marked ankle disability due to impairment of the tibia and 
fibula warrants a 30 percent evaluation.  Diagnostic Code 
5270 provides that ankylosis of the ankle in plantar flexion 
between 30 degrees and 40 degrees, or in dorsiflexion between 
0 degrees and 10 degrees warrants a 30 percent evaluation.  

With consideration that the competent medical evidence 
reflects on X-ray that there is some impairment of the tibia 
and fibula, and the reports of examinations reflecting the 
reported pain and ligament laxity as well as chronic 
instability of the right ankle, the Board concludes that the 
evidence is in equipoise with respect to whether or not the 
symptoms associated with the veteran's right ankle disability 
more nearly approximate the criteria of a 20 percent rating 
under Diagnostic Code 5262 for moderate ankle disability.  In 
resolving all doubt in the veteran's behalf, a 20 percent 
evaluation is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 4.7.  However, a preponderance of the evidence is against 
an evaluation greater than the 20 percent granted herein.  
There is no competent medical evidence that reflects that, 
even with consideration of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and De Luca v. Brown, 8 Vet. App. 202 
(1995), the veteran experiences ankylosis of the right ankle.  
Further, the competent medical evidence has characterized the 
functional impairment associated with the right ankle as mild 
and has indicated that the weakness experienced by the 
veteran is most likely related to the nerve damage secondary 
to disc disease that has been considered in evaluating the 
veteran's service-connected low back disability as 60 percent 
disabling.  Accordingly, a preponderance of the evidence is 
against an evaluation greater than the 20 percent granted 
herein under any applicable criteria.  

Extraschedular Evaluation

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

An evaluation greater than 60 percent for degenerative disc 
disease of the lumbar spine is denied.  

A separate rating of 10 percent for a scar of the lumbar 
spine is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

An increased rating of 20 percent for residuals of a right 
ankle fracture is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


